 LABINAL, INC. 203Labinal, Inc. and Nancy Weaver.  Case 17ŒCAŒ22024 September 16, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER On June 20, 2003, Administrative Law Judge John H. West issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Coun-sel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,1 findings, and conclusions and to adopt the recommended Order.2ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Labinal, Inc., Pryor Creek, Oklahoma, its officers, agents, successors, and assigns, shall take the action set forth in the Order. APPENDIX  NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your benefit and protection Choose not to engage in any of these protected ac-tivities.  WE WILL NOT unlawfully maintain a rule which pro-hibits an employee from discussing another employee™s                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall issue a new notice to conform to the judge™s Order. pay without the knowledge and permission of the other employee. WE WILL NOT unlawfully interrogate you concerning the discussion of salaries and wages with each other. WE WILL NOT unlawfully suspend and discharge you because you engage in concerted activities with each other for the purpose of mutual aid and protection by discussing employee salaries and wages with each other and through an employee representative, concertedly complain about their salaries to us, and to discourage employees from engaging in these and other concerted activities. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL rescind the rule which prohibits employees from discussing another employee™s pay without the knowledge and permission of the other employee, and advise you in writing that the rule has been rescinded. WE WILL, within 14 days of the date of the Board™s Order, offer Nancy Weaver full reinstatement to her for-mer job or, if that job no longer exists, to a substantially equivalent position, without prejudice to her seniority or to any other rights or privileges previously enjoyed. WE WILL make Nancy Weaver whole for any loss of earnings and other benefits suffered as a result of the discrimination against her in the form of her discharge, less any net interim earnings, plus interest. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to the unlaw-ful discharge of Nancy Weaver, and WE WILL within 3 days thereafter, notify her in writing that this has been done and that the discharge will not be used against her in any way.  LABINAL, INC. Charles T. Hoskins Jr., Esq., for the General Counsel. Charles S. Plumb, Esq. (Doerner, Saunders, Daniels & Ander-son, L.L.P.), of Tulsa, Oklahoma, for the Respondent. DECISION STATEMENT OF THE CASE JOHN H. WEST, Administrative Law Judge. A charge was filed on December 26, 2002, by Nancy Weaver against Labinal, Inc. (Respondent or Labinal). The charge was amended on February 13, 2003. On February 21, 2003, a complaint was issued which alleges that the Respondent violated Section 8(a)(1) of the National Labor Relations Act (the Act), by (a) maintaining a rule prohibiting its employees from discussing salaries and wages with each other, (b) interrogating employees concerning their discussion of salaries and wages with each other, (c) suspending Weaver, and (d) discharging Weaver. The Respondent denies violating the Act as alleged. 340 NLRB No. 25  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  204 A trial was held in this matter on April 10, 2003, in Tulsa, Oklahoma. On the entire record
, including my observation of 
the demeanor of the witnesses, 
and after considering the briefs 
filed by the General Counsel and the Respondent, I make the 
following Findings of Fact I. JURISDICTION The Respondent, a corporation, manufactures aerospace wir-
ing components at its facility 
in Pryor Creek, Oklahoma, where 
it annually purchased and received goods valued in excess of 

$50,000 directly from points outs
ide the State of Oklahoma. 
The Respondent admits and I find 
that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
Weaver was employed by the Respondent from November 
1997 until July 2002. She was a database clerk in the document 
control department. At the time of her termination she was 
being trained to trade jobs with Gina Soles, who had to transfer 
because her husband became the supervisor of her department 
and the Respondent prohibits th
is. The training arrangement, 
which went on for weeks before Weaver was terminated in July 

2002, involved Weaver and Gina 
Soles working together one 
half a day at Soles™ desk and sp
ending the other half of the day 
working together at Weaver™s desk. 
Although she could not remember the exact date, Weaver 
testified that after Ray Soles 
had become her supervisor, he 
brought her paycheck to her for the first time and he also 
brought Gina Soles™ pay stub to
 her while both she and Gina Soles were sitting at Gina Soles™ desk. According to Weaver, 
this occurred on a Friday. Weaver testified that she and Gina 
Soles were sitting side by side w
ith their arms touching in front 
of the computer on Gina Soles™
 desk; that Gina Soles opened her pay stub and she saw Gina So
les™ pay rate; that after she 
finished her training session with 
Gina Soles that day she went 
back to her desk in document cont
rol, and used her calculator to 
determine that Gina Soles wa
s making $30,000 a year; that at 
the time she was making $27,000 a year; that she then told two 
other employees in her depart
ment, Celisa Rowland and Kathy 
Parrott, about Gina Soles™ sala
ry, indicating that Gina Soles 

opened her pay stub in front of her and she had just figured out 
Gina Soles™ annual salary; that 
shortly thereafter Tina Burka 
and John Gifford came into the office and she told them that 
she had seen Gina Soles™ pay stub and how much she was mak-
ing; that she did not telephone anyone when she found out 
about Gina Soles™ pay; and that
 all of these employees did not 
believe that it was fair, and Rowland told her that she should 

speak to her supervisor, Debbie Mason, when she returned to 
work on Monday.
1  On cross-examination Weaver testified that 
Gina Soles™ pay stub was open fo
r about 30 seconds; that Gina 
Soles did not show it to her voluntarily but rather just opened it; 
that she did not tell Gina Soles that she saw her pay rate, or that 
                                                          
 1 Previously these employees had discussed the unfairness of Gina 
Soles being allowed to take longer lu
nch hours than anyone else, and to 
leave work to get her daughter at daycare. 
she intended to disclose it to other employees; that the day Gina 
Soles opened the pay stub in front 
of her was the same day that 
she told Rowland, Parrott, Bu
rka, and Gifford about Gina 
Soles™ pay rate; that she thought 
that this all occurred on a Fri-
day and it was June 15, 2002 ﬁor 
something like thatﬂ (Tr. p. 
196); that she was not sure of the date but she remembered that 
Mason was not there that Friday
; that on ﬁ08/08/02ﬂ she gave a written statement to the Oklahoma Employment Security 
Commission (OESC), Respondent™s Exhibit 2, in which she 
indicated that she saw Gina 
Soles™ paycheck on ﬁ07/14/02ﬂ; 
that July 14, 2002, is a Sunday; that she was not working on a 
Sunday; that she believed that the incident occurred in June 
2002; that she told the National Labor Relations Board that the 
incident occurred on June 14, 2002, which is a Friday; and that 
the two prior checks before July 24, 2002 would have been 
given to the employees on July 15 and June 28, 2002. 
Rowland, who is a clerk in document control, testified that 
Weaver called her on the phone a
nd told her that ﬁGina™s pay 
stub was in the deskﬂ (Tr. p. 234); that she was in document 

control when Weaver telephoned 
her; that Weaver did not say 
where in the desk she found th
e pay stub but Weaver did say 
that Gina made $30,000; and that 
Parrott was not at work that 
day. On cross-examination Rowla
nd testified that she could not 
recall the date when Weaver te
lephoned her to tell her about 
Gina Soles™ pay and it could have
 been in July or June 2002; 

and that before Weaver told he
r about Gina Soles™ pay informa-
tion, Gina Soles herself had told her, Rowland, about how 
much she made. 
Rowland testified that the following day, in Rowland™s pres-
ence, Weaver told a group cons
isting of Mason, Parrott, Gif-ford, and Burka that Gina Soles opened the pay stub in front of 
Weaver; that Mason was present when Weaver made this 
statement to her, Parrott, Gifford, and Burka about Gina Soles 
opening her pay stub in front of her; that later that day she told 
Gina Soles that Weaver had fo
und out how much she, Soles, 
made, and she was telling everyone; that she told Gina Soles 
that Weaver had said the pay stub
 was in her desk and she did 
not tell Gina Soles that Weaver said that she had gotten into 

Gina Soles™ drawer to find the pay stub; and that she told 
Weaver that it was ﬁunequalﬂ for there to be that difference in 
her and Gina Soles™ pay and Weaver should take the issue to 
Mason. (Tr. p. 250.) 
Mason testified that she did not know that shortly after find-
ing out Gina Soles™ pay information, Weaver began communi-
cating it to employees. 
According to her testimony, 
on Monday following her seeing 
Gina Soles™ pay stub Weaver di
scussed the difference in her 
and Gina Soles™ pay with Mason,
 who told her that she would 
get with her supervisor, Jean-Mar
c Calmels, to see what could 
be done about it. 
Mason, who was at Labinal 
for over 21 years and had re-
signed 3 months before the trial 
herein, testified that she was 
Weaver™s supervisor for over 2 years; that Weaver came to her 
and told her that she, Weaver, 
and Gina Soles, who were cross 
training, were sitting at Gina™s 
desk when Gina opened her pay 
stub and Weaver saw that Gina made more money than her, and 
this concerned her; that she told Weaver that she would speak 
with her supervisor, Calmels; th
at Weaver spoke to her about 
 LABINAL, INC. 205seeing Gina Soles™ paycheck 
sometime between mid-June and 
the end of June, 2002; and that it was about 6 weeks later that 
Weaver was fired. 
According to her testimony, Ma
son spoke to Calmels the fol-lowing week and he told her to
 get with human resources and 
find out what the pay difference was and then get with Nancy 
and let her know. Mason e-maile
d Jennifer Painter, who is a human resources representative,
 and asked her to send Gina 
Soles™ and Nancy Weaver™s salary information. 
Subsequently Mason called Weaver into her office. Mason 
had received an e-mail from hu
man resources indicating what Weaver and Gina Soles were 
making. Mason showed it to 
Weaver, telling her that Calmel
s had given her permission to 
call human resources, and the e-mail was from Painter. The e-
mail indicated that Gina Soles was making $30,000 a year. 
Weaver testified that Mason said that it was not fair. 
Mason testified that 2 or 3 w
eeks before Weaver was termi-
nated she, Mason, discussed Gina
 Soles™ pay with Weaver. In 
response to Mason™s request, Painter e-mailed Gina Soles™ and 
Weaver™s salary information. Mason testified that she told 
Weaver that Gina probably made more because she previously 
was a Boeing employee and she ha
s experience in the aircraft 
harness; and that she received that e-mail from Painter within a 
week after she, Mason, spoke wi
th Camels about the pay issue. 
About 1 week before she was to take over Gina Soles™ job, 
Weaver told her supervisor in 
the document control department, 
Mason, that she did not believe 
that she had adequate training 
to take over Gina Soles™ positi
on. Mason e-mailed her supervi-sor, Calmels, who was on vacation at the time, to set up a meet-
ing regarding the question of whether Weaver had adequate 
training. Mason sent Weaver a co
py of her e-mail to Calmels. 
Subsequently Weaver spoke to Calmels regarding her training. 
Gina Soles, who along with her husband no longer work for 
Labinal, testified that Rowland told her that one of the days that 
she, Soles, was not at work Weaver called her and told her that 
she had found Soles™ paycheck in her desk drawer; that that day 

she did not do anything to determine whether Weaver had actu-
ally gotten into her desk drawer 
and her paychecks; that the day 
Rowland told her about what occurred, she, Soles, spoke to her 
supervisor who was her husband, and he told her to that she 
probably needed to speak with Pa
inter in human resources; that 
she told Painter what Rowland had told her, namely that Weaver 

saw her pay stub and was talkin
g to other employees about it; 
that it was not her common practice to put her pay stubs in the 

desk drawer, but if she was busy she did; that she did not even 
remember that there were actually pay stubs there; that one of 
the pay stubs in the drawer was open and the other one was not; 
that her pay stub was actually a direct deposit statement; that 
usually while she was at work she 
tore off the tabs and broke the 
seal to the pay stub, looked at it, 
and then put it in her purse; that 
there were instances when she was busy or someone was at her 
desk when she received the pay stub, and in those instances she 
did not open the pay stub, and she would usually put it in her 
middle desk drawer under a pencil tray; and that she never 
opened a pay stub with someone el
se present. When asked by 
Respondent™s attorney if during her cross training with Weaver, 

she, Soles, ﬁever open[ed] a pay check while . . . [Weaver] was 
sitting there next to you, or in her presence,ﬂ Soles responded, ﬁI 
don™t recall opening a pay check. I don™t recall her opening any 
pay checks in front of me.ﬂ (T
r. p. 260.). Gina Soles further 
testified that opening a paycheck when someone is sitting right 
next to her is not something that she ever does; that after talking 
to Painter she, Soles, looked in her desk drawer; that there were two pay stubs in the drawer and one was open and the other was 
not; that she does not put open pay stubs in her drawer; that she 
did not recall opening the pay stub that was in her drawer; that 
she had been told that Weaver claimed that she, Gina Soles, 
opened the pay stub in front of her, Weaver, on the 15th (appar-
ently referring to July 15, 2002); that the pay stub for the 15th 
was not open and she opened it in front of Mason, who initialed 
the pay stub; that she then brought the pay stub for the 15th to 
Painter and told her that the pay stub that Weaver supposedly 
saw her open was still sealed when 
she, Soles, took it out of her desk drawer after Rowland told her what Weaver had done; and 

that Weaver never told her that she knew about her pay rate and 
was going to tell it to other employees. On cross-examination 
Gina Soles testified that while she was at Weaver™s desk she 
accidentally opened an e-mail of Weaver™s in or about June 
2002 on a day that Weaver was not at work; that she did not 
remember what the e-mail was about; that she and Weaver had 
been sending e-mails to people, including Calmels, and they 
received e-mails back; that it was a practice for her to open the 

e-mails when Weaver was not at work; that Labinal had not yet 
put her e-mail on Weaver™s computer; that she did not make it a 
standard practice to open a pay stub and put it in her desk 
drawer but it is possible that she did that; that she did not check 
her desk drawer until the day after Rowland told her about 
Weaver telling other employees about
 her, Gina Soles™, pay; and 
that she did take long lunch hours but she was not aware that it 
bothered other employees, and when she took a long lunch hour 
she would work later. When 
asked by Counsel for General 
Counsel if the accidentally opened the e-mail concerned a com-

plaint that Weaver had about inadequate training that she re-ceived from Gina Soles, Soles testified ﬁActually, now that you 
stated that, I do. I didn™t recall ea
rlier what it was about.ﬂ (Tr. p. 276.) On redirect Gina Soles testified that she put the pay stubs 

under the pencil tray because the drawer did not lock. Subse-
quently Gina Soles tes
tified, ﬁI know for a fact that I did not 
open . . . [her pay stub] in front of anyone.ﬂ (Tr. p. 280.) 
On July 25, 2002, Mason told Weaver that she was needed in 
human resources. Weaver met with the Director of Human 
Resources, Thomas Briggs, with 
Painter, Calmels, and Mason 
present. Weaver testified that 
Briggs conducted the meeting; 
that she thought Painter took notes; that the first thing that 
Briggs said was ﬁIs this another of your pot stirring episodesﬂ 
(Tr. p. 178); that she told Briggs 
that she did not need to sit and 
listen to him calling her a pot- stirrer again; that Briggs asked 
her why she had told the other 
girls about Gina Soles™ wages 
and she told him that she did not feel like it was fair; that 
Briggs did not ask her how she got the information; that Briggs 
told her that they had spoken with three or four employees who 

said that Weaver told them what Gina Soles™ wages were; that 
Briggs asked her how she would feel if someone talked about 
her wages when she was the new kid on the block; and that then 
Briggs told her to go back to work. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  206 When she went back on the floor, Weaver told employee 
Doris Brezenski what she, Weaver, was accused of at the meet-
ing in human resources. Accordi
ng to the testimony of Weaver, 
Brezenski then said that Gina Soles came to her a couple of 
weeks ago and told her that Weav
er was telling people that she 
got into Gina Soles™ desk drawer, got her check out, and was 

telling people what Gina Soles made. Weaver then telephoned 
Mason, told her what she had ju
st heard, and told Mason that she had never been in Gina Soles™ desk drawer. Mason told 
Weaver that she would call Calmels and tell him. 
Later that day, about 3 p. m
., Weaver was called into Cal-
mels™ office. Painter, Mason, and Calmels were there. Weaver 
was told to sit in the breakroom until it was time to go home, 
and to stay home the next day. 
Rowland testified that she was interviewed by Labinal su-
pervisors about this issue a couple of days after Weaver found 
out how much Soles made, and a couple of days before Weaver 
was terminated. 
Mason testified that she, al
ong with Briggs, Calmels, and 
Painter were present for the interviews of Weaver, Parrott, Row-
land, and Burka; that the interviews all occurred on the same 
day, which was 1 or 2 days befo
re Weaver was fired; that she 
also participate in the interview of Gina Soles in Briggs™ office; 
that Briggs told Weaver that Gina Soles had come to Human 
Resources and said that her 
pay scale was being discussed 
amongst the employees and it was a concern to her; that Briggs 
asked Weaver if she had seen Gina Soles™ paycheck, or how she 
had come about the information; 
that Weaver told Briggs that she was sitting next to Gina Soles when Soles opened her pay 
stub; that she believed that both Briggs and Weaver used the 
word ﬁpot stirrerﬂ but she could not remember the context; that 
it was decided to send Weaver home until the decision was 
made whether to terminate or suspend her; that Calmels said that 
he would talk to his Director, T
im Dickinson, and get his feeling 
on the situation; that she was asked if she could trust Weaver 
and she respondent ﬁNoﬂ; and that she was not asked the basis 

for her response but she believed that if Weaver had gone into 
the desk and taken the check out, she could not trust Weaver. On 
cross-examination Mason testified that during the employee 
interviews Rowland told the supe
rvisors that Weaver told her 
that she had gotten into Gina Soles™ desk drawer and gotten her 
paycheck out of the drawer; that since she was Weaver™s super-
visor, the other supervisors 
asked her whether she believed 
Weaver or Rowland; and that she told the other supervisors that 

she believed Rowland. Subsequent
ly Mason testified that when 
she was in Briggs™ office, Gina 
Soles told them that Rowland 
came to her and told her that Weaver said that she got into Gina 
Soles™ desk and looked at the check. 
Thomas Briggs, who has been the Respondent™s director of 
human resources for over 5 year
s, testified when called by 
General Counsel that he, Calmels, Painter, and Mason inter-
viewed the involved employees in
cluding Gina Soles; that the 
number one purpose of the interviews was to determine how 

Weaver got the information; that their focus was on how 
Weaver got the information, and whether she was authorized to 
have it and to disclose it; that 
he asked Parrott, Rowland, and 
Gifford whether they had conversations with Weaver about 
Gina Soles™ pay information; th
at he asked Weaver whether she 
had a conversation with Gifford
, Parrott, and Rowland about 
Gina Soles™ pay information; and that he believed that Weaver 
was the one who said ﬁpot- stirrer.ﬂ 
On July 26, 2002, at about 3 
p.m. Painter telephoned Weaver 
and told her that she was terminated effective as of July 25, 
2002. Painter also told Weaver that she could come in on the 
following Monday to pick up her 
personal belongings, and she 
should call so that someone could accompany her. Weaver 
testified that Painter did not give
 any reason for the termination. 
Before this, Weaver had never been disciplined by Labinal, she 
had no attendance problems, and she had never received verbal 
or written warnings of any kind. On cross-examination Weaver 
testified that an employee™s pay rate is private and confidential; 
that she received an employee handbook at Labinal; that she 
was familiar with the rules of conduct that were posted in the 
Respondent™s facility; that it would be wrong for an employee 
to tell other employees about 
another employee™s pay without 
the knowledge and permission of that employee; that she re-

sented the fact that Labinal al
lowed Gina Soles to take longer 
lunchbreaks than anyone else and leave in the middle of the day 
to pick up her daughter; that there is no policy at Labinal with 
respect to talking about wages; and that no one other than her 
was disciplined even though th
e others discussed pay. 
On July 29, 2002, Weaver was escorted to her desk by Ma-
son to get her personal things, and she was told that her check 
would be mailed to her. Acco
rding to Weaver™s testimony, 
when she received her paycheck, there still was no reason given 
for her termination. Weaver testified that she never received a 
document marked for identification as General Counsel™s Ex-
hibit 17, and she never received any letter from Labinal which 
explained why she was terminated. 
Rowland testified that she is not aware of any policy or rule 
or practice that prohibits empl
oyees from talking about pay; 
and that employees are entitled to keep their own pay informa-
tion confidential if they want to. On cross-examination Row-
land testified that Gina Soles took a longer lunchbreak than she, 
Rowland, was able to take, and Gina Soles was allowed to pick 
up her daughter from daycare when she, Rowland, could not 
take that kind of leave; that she had conversations
 with Weaver and Parrott about this being unfair; and that Weaver resented 

Gina Soles because Weaver believed that Soles was getting 
special treatment. On recross Rowland testified that she did not 
know if she would say that Weaver
 totally resented Gina Soles 
but Weaver™s feelings were base
d on the fact that Gina Soles took long lunch hours, got to leave work when other employees 
could not, and the difference in pay. 
Mason testified that in a
ddition to the employee handbook, 
General Counsel™s Exhibit 2, and disciplinary procedures, Gen-
eral Counsel™s Exhibit 3, she remembered a Labinal memoran-dum from 2001 regarding work ethics that was sent to her su-
pervisor, Calmels, which she 
distributed to employees who 
signed it; and that the memorandum regarding work ethics indi-

cated that ﬁwe were not to talk about other people™s pay statusﬂ 
(Tr. p. 213). On cross-examination by the Respondent™s attor-

ney, Mason testified that in th
e e-mail that was sent around 
Briggs indicated that he believ
ed that it was wrong to look at 
other people™s paychecks, and to disclose other people™s pay 
information; and that the e-mail referred to instances in which 
 LABINAL, INC. 207people find out and disclose ot
her people™s pay information, 
rather than discussing their own; and that there was no limita-
tion on employees talking about their own pay information 
amongst each other. On redirect Mason testified that at Labinal 
while a person was free to discuss their own pay, discussing 
anyone else™s pay was prohibited. And on recross Mason testi-
fied that the employees could 
discuss another employee™s pay 
as long as the other employee kn
ew it and was okay with it. 
Gina Soles testified that she was not aware of any policies or 
rules that employees were prohi
bited from discussing their pay; 
and that no one told her that she could not talk about her pay 
and she never knew of any such policy or rule at Labinal. On 
cross-examination Gina Soles testified that she considered her 
pay information to be 
private; that she did not actually share her 
pay information with another empl
oyee before the incident with 
Weaver; that she did not shar
e her personal pay information 
with Rowland; that she did not recall sharing her pay informa-
tion with anybody; that she did not recall telling Rowland her 
pay information; and that she was friends with Rowland, they 
sat together at lunch, but they never discussed pay. 
When called by the General Counsel, Briggs testified that 
before the incident in question 
he had never had a problem with 
Weaver; that General Counsel™s Exhibits 2, 3, and 5, which are 
pages from the Respondent™s empl
oyee handbook, the discipli-
nary procedures, and the rule
s of good conduct, respectively, 
are in place at Labinal; that in her standard performance evalua-
tion form or annual review in January 2000. General Counsel™s 
Exhibit 6, Weaver had a overa
ll performance rating of very 
good; that in her standard performance evaluation form or an-
nual review in January 2002, Ge
neral Counsel™s Exhibit 8, Weaver had a overall performance rating of exceeds expecta-
tions; and that General Counsel
™s Exhibit 10 was a notice he 
sent to Jonette Sikes, who wa
s a human resources representa-
tive at the time. The memorandum reads as follows: 
 DATE: November 5, 1999 
TO: Jonette Sikes   FROM: Tim Briggs 
       SUBJECT: Employee Confrontation 
CC: As discussed, a recent confrontation initiated by you, 
with Jason Moore cannot be ignored. There are three is-
sues to be made.  1. You are not to bring a personal dispute to the floor. 
2. You should not have touche
d Jason when you were an-
gry with him. 
3. You should not have made 
a statement that could be 
interpreted as a threat.  
I expect you to use better judgment than you have dis-
played in this circumstance. You will now have to work 
hard to overcome the negative issues that have arisen as a 
result of this confrontation.  
I also expect that there will be no repeat of this type of 
behavior.  
 Briggs further testified that he
 did not remember anything about 
the 3-day suspension of James Masterson in April 1999, Gen-
eral Counsel™s Exhibit 12, and su
ch a suspension is fairly rare; 
that General Counsel™s Exhi
bit 13 is a memorandum from Norman Jordan, who at the time was the vice president and 
general manager of Labinal, to
 him dated June 4, 2001, which 
reads as follows: ﬁThis message is to document that I gave 

James Masterson a verbal warning to cease touching female 
personnel in the workplace. This was after witnessing him pull-
ing the hair of a QA inspector (Jamie) on Friday.ﬂ; that General 
Counsel™s Exhibit 14 are memorandums to him from Charles 
Campbell, who is the director of quality, and Jordan dated June 
15, 2001, regarding the unprofessional conduct of Masterson on 
the production floor with respect to very personal and animated 
conversations with employee Mi
ssy Winfree, who was dating 
Masterson, that created ﬁan unprofessional and/or potentially 
threatening work environmentﬂ; th
at he believed that General 
Counsel™s Exhibit 14 was a written warning but it is not signed 
by Masterson and the typical written warning form was not 
used in this instance; that Weaver was terminated ﬁfor stealing 
personal and private, confidential information, and then without 
authorization of the owner of that
 information, she disclosed itﬂ 
(Tr. p. 82); that Weaver was told that her offense was stealing; 

and that  
 We could not, at that time, prove that she had stolen it, 
but we believed based on what
 she had said to different 
employees and what we were 
told by those employees, 
what we were told by Gina So
les, that we believed, based 
on educational evaluation, that 
that is what had happened. 
[Tr. p. 82.] 
In response to questions of the Respondent™s attorney, 
Briggs testified that the Rules of Good Conduct, General 
Counsel™s Exhibit 5 are posted in both of the lunch rooms 
and in the mail room, which is in front of the office build-
ing; that the rules which were
 involved in Weaver™s situa-tion were listed as violations
 which may result in termina-
tion on the first offense, namely ﬁB. Unauthorized posses-
sion, removal, or destruction of the property of another em-
ployee or of Labinal, Inc.ﬂ 
and ﬁE. Dishonesty, including 
falsifying company recordsﬂ; that as set forth in General 

Counsel™s Exhibit 2, the Employee Handbook, page 9, 
Roman numeral IV, Labinal re
quires its employees to act 
honestly and with integrity, 
insofar as their relationship 
with co-workers is concerned; that with less severe of-
fenses Labinal tries to follow the progressive discipline de-
scribed on page 12 of the Employee Handbook but dishon-
esty and integrity was a severe
 hurdle; that talking about 
pay information, in and of itself,
 is not an offense; that try-
ing to find out how Weaver obtained the pay information of 
Gina Soles was the focus of the questioning of the employ-
ees; that the employees told three different stories in that 

Rowland said that Weaver telephoned her and told her that 
she found the paycheck in Gina Soles™ desk drawer and 
Weaver told Rowland how mu
ch money Gina Soles made, 
Parrott said that Weaver told her that she had seen the pay-
check when Gina Soles opened it in Weaver™s presence, 
and Burka said that Weaver told her that she had found or 
seen the check on the desk; that Weaver indicated that 
Soles had opened the check in front of her so that she could 
see the paycheck; and that ﬁ[t]hen, if that was, in fact, true, 
then certainly disciplinary actions 
would likely not have 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  208 been necessary because if she [Gina Soles] had not pro-
tected that information Š. . . .Šit could have been dis-
cussedﬂ
 (emphasis added) [Tr. p.
 95, 96]. Briggs further 
testified that during her intervie
w Gina Soles said that typi-
cally she did not even open her pay stub and she would 
normally take it still sealed and place it under a pencil tray 
in her desk drawer until she took it home; that Gina Soles 
also said that she would never open her paycheck near any-
one else and if she did open the pay stub she would put it in 
her purse; that Weaver™s superv
isor, Mason, said that she 
would be more likely to believe Rowland over Weaver; and 
that Mason said that she did not feel that she could trust 
Weaver in the future, and this was extremely important be-
cause her supervisor was very supportive of the termina-
tion; that none of the supervisors disagreed that Weaver 
should be terminated; that Labinal does not have any pol-
icy, rule, or practice prohibiting employees from discussing 
their pay; and that Labinal 
had never had a situation like 
this before.  On further examination by General Counsel Briggs testified 
that Weaver™s account to him 
of what happened never varied 
but according to the employees, they were given three different 
versions of what happened by Weaver. 
Painter testified that the inve
stigation of Weaver began on 
the morning of July 25, 2002; that she participated in the inter-
views of Weaver, Parrott, Burka,
 Rowland, Gifford, and Gina 
Soles on July 25, 2002; that she took notes of all of the inter-
views; that General Counsel™s Exhibit 16.1 are the notes she 
took of the interviews of Parrott, Rowland, and Burka;
2 that she 
                                                          
                                                                                             
2 In her notes of the interviews, Pa
inter used the initials of the em-
ployees. G.S. is for Gina Soles, N.W. is for Nancy Weaver, K.P. is for 
Kathy Parrott, C.R. is for Celisa Rowl
and, and T.B. is for Tina Burka. 
The notes read as follows: 
G.S. and N.W. informational meetings K.P.=Yes. She saw 
how much and that she saw. 
Why? The wages are not fair.  
Celisa was there. 
How did she find out? 
Gina opened check up. They
 were at Nancy™s desk. 
Monday upon Kathy™s return. 
Did she want you to help rally for a $? 
She made that much money a
nd she started out way after 
Nancy did. 
Did you feel it was justified? 
Yes. C.R.=Have you been in a conversation where she shared pay? 
Yes. Why? 
Gina made more? 
Why talk to you? 
I don™t know. 
Anyone else around? 
I don™t know. 
When NW told KP were you there? 
Probably. 
She brought up more than once?! 
Did she want your support? 
Feedback on whether to go to JM or DM. 
How did Nancy find out? 
Gina opened check & pay stub in desk, NW looked.  
was not sure where the notes of the interviews of Weaver, Gina 
Soles, and Gifford are; that she participated in preparing the 
documents that the General Counsel requested under subpoena; 
that during the interview of Weaver, Briggs asked her whether 
she had discussed Gina Soles™ pay information with her co-
workers; that Briggs asked th
e same question of Rowland, 
Burka, and Gifford; that the right side of General Counsel™s 
Exhibit 16.1 are her notes of the conversation she was going to 
have with Weaver concerning 
her termination; that she did 
telephone Weaver and told her that she was terminated, and 
she, Painter, essentially followe
d her notes during this conver-
sation; that General Counsel™s E
xhibit 17 is an undated letter 
confirming the termination conversation that she wrote to 
Weaver; that while General Couns
el™s Exhibit 17 is unsigned, 
she would have signed it if she had mailed the letter to Weaver; 

that it is possible that she did not mail the letter to Weaver since 
it is unsigned; that Labinal doe
s not have any document that 
reflects that she mailed this letter to Weaver on a particular day; 
that she was involved in assisting Labinal in defending against 
Weaver™s claim for unemployment; and that General Counsel™s 
Exhibit 18 is a letter, dated Au
gust 13, 2002, she sent to the 
OESC which indicates as follows: 
 Nancy Weaver was terminated from Labinal, Inc. on 07-25-
02 due to disclosing confidential information from a company 
document (another employee™s paycheck). Such blatant disre-
spect of another employee™s privac
y will not be tolerated here 
at Labinal, Inc. We feel that Nancy should not receive her un-
employment benefits based on her actions of hurtful conduct 
towards another employee. 
 Painter further testified that as part of her participation in the 
unemployment claim, she participated in an investigation con-
ducted by OESC and paragraphs
 numbered 5 and 6 of General Counsel™s Exhibit 19, dated A
ugust 15, 2002, reflect her state-
ments to the interviewer from OESC. They read as follows: 
 5. Nancy said she later heard that this other girl was 
telling everyone that Nancy had gone through her desk and 

found her check stub. Is that the reason Nancy was fired? 
No, it was not. We really didn™t go into how she found 
out: the fact that she went through private information was 
enough but it was more that she had divulged this. 
6. Did anyone, at any point, ask Nancy what was going 
onŠbfore she was fired? 
Yes. She admitted telling 4 others of Gina™s salary and 
we did investigate; question 
the other employees and all 
their stories were the same. She had told one she looked in 
Gina™s desk at the pay stub and she told one it was laying 
 T.B.= You were told by
 NW conc. GS pay? 
Yes. When? 
I don™t know. Why would she tell you? 
I am not sure. Always wondered Texans made? 
She said she saw it laying on desk. 
It was just the two of us. 
I told KP that NW told
 me. That was only one. 
CONT. See Tab # 2 
The reference by Burka to ﬁTex
ansﬂ might have been made 
because Gina Soles and her husband are from Texas.
  LABINAL, INC. 209on the desk and she told one that Gina had opened it in 
front of her but all the rest was the same story. 
So, we 
didn™t go into how she found out as we couldn™t prove 

that. [Emphasis added.] 
 In response to questions asked by the Respondent™s attorney, 
Painter testified that on July 
25, 2002, she received a telephone 
call from Gina Soles who told her that it had been reported to 

her that Weaver had gotten into he
r desk and took her paycheck 
out, found out what she made, and then had told others; that when they interviewed the employees they were trying to find 
out how Weaver obtained the pa
y information; that Labinal 
does not have any policy, rule or practice that prohibits em-
ployees from discussing their own pay or pay in general; that 
other than Weaver, none of the employees were disciplined for 
talking about other people™s pay;
 that Weaver received disci-
pline because ﬁ[I]t was the manner in which she obtained this 

information, by taking it out of the drawer of Gina Soles™ deskﬂ 
(transcript page 152); that the fact that Weaver disclosed the 
pay information to others without Gina Soles™ permission also 
came into play; that in her meetings with Briggs, Calmels, and 
Mason no one ultimately disagreed with the decision to termi-
nate Weaver; and that Mason sa
id that Weaver could not be 
trusted. Subsequently Painter testified that during the July 25, 2002 
interview of Weaver, Briggs asked her if this was how she 

would gather information from someone, by going in their 
desk, Weaver said that she did not have to listen to this, and 
that was the end of the interview. 
General Counsel™s Exhibit 19.1 is the Order of Decision of 
the Appeal Tribunal of OESC. As here pertinent, it reads as 
follows:   The issue to be resolved is whether the claimant was dis-
charged for a reason amounting to
 misconduct connected with 
the work.  
. . . .   
The claimant was terminated for revealing another 
employee™s salary to other workers. 
The claimant had seen 
the other employee™s paycheck when it was being opened 

and noticed the other employee made more than she did.
 The claimant then went to some of her co-workers and 
complained about this. The claimant did reveal how much 
the other person was paid. The claimant felt she was being 
paid unfairly. The claimant was then discharged.  
Section 2-406 of the Oklahoma Employment Security 
Act provides a disqualificati
on for claimants who are dis-
charged from their last em
ployment for misconduct con-
nected with work. . . .  The 
term ‚misconduct™ has been de-fined as an act or course of conduct evidencing such will-

ful or wanton disregard of an employer™s interest as is 
found in deliberate violation or disregard of standard of 
behavior which the employer has the right to expect of his 
employee, or in carelessness or negligence of such degree 
or recurrence as to manifest 
equal culpability, wrongful in-
tent or evil design, or to show an intentional and substan-
tial disregard of the employer™s interest or of the em-
ployee™s duties and obligation to his employer.  
The employer contends the claimant revealed confi-
dential company information. The claimant regarded the 
information not as company information but rather infor-
mation belonging to the person whose salary she revealed. 
The Hearing Officer finds the claimant is correct in this 
assertion. The information as to the person™s salary was 
the property of that person and not the employer. This 
does not mitigate the claimant™s action, however, but 
rather exacerbates it. If the claimant only discussed com-
pany information with the company, no breach of confi-
dentiality would have occurr
ed. The claimant™s actions 
violated the personal rights of the other individual in-

volved, however. The claimant misused and breached the 
confidentiality of that person.
 Her actions were done to 
create a disruption in the work place and so demonstrate a 

disregard of the employer™s in
terest. The claimant was dis-
charged for misconduct.  
The Commission™s determin
ation is AFFIRMED. [Ci-
tations omitted and emphasis added.] 
 General Counsel™s Exhibit 15.1 was prepared by Labinal in 
response to General Counsel™s 
subpoena. The last two pages 
cover employees terminated by Labinal from January 1, 2002 

through April 3, 2003. The reason specified therein for the 
termination of Weaver is ﬁTHEFT OF 
PRIVATE/CONFIDENTIAL INFORMATION.ﬂ 
Analysis 
Paragraph 4(a) of the complaint alleges that since on or 
about June 26, 2002, Respondent 
has unlawfully maintained a 
rule prohibiting its employees from discussing salaries and 
wages with each other. Counsel
 for General Counsel on brief 
contends that the Respondent ma
intained a policy prohibiting 
the discussion of wages by empl
oyees; that supervisor Mason 
testified that the Respondent issued ethics rules in 2001 that 

prohibited the discussion of an em
ployee™s salary by any other 

employee and she distributed this rule to the employees in her 
department; and that such a rule 
is clearly prohibited by the Act 
because, by its very nature, it tends to coerce employees in the 

exercise of the rights under Section 7 of the Act, including the 
right to discuss terms and 
conditions of employment, 
Radisson 
Plaza Minneapolis
, 307 NLRB 94 (1992). The Respondent on 
brief argues that Labinal did not have a rule prohibiting em-
ployees from discussing salaries
 and wages; that employees 
Weaver and Roland, among others
, confirmed this; that the 
ethics memorandum referred to 
by Mason advised employees 
they should not find out anothe
r employee™s personal pay in-
formation and disclose it to 
others without the employee™s 
knowledge or permission; that 
Weaver™s co-workers who dis-
cussed pay information with her were not disciplined; and that 
there was no limitation on employ
ees discussing their own pay 
or salary information amongst one another. 
In more ways than one Briggs himself ﬁlet the cat out of the 
bagﬂ when he testified that if Gina Soles had opened the pay 
stub in front of Weaver so that 
Weaver could see it, ﬁ[t]hen, if 
that was, in fact, true, then certainly disciplinary actions 
would likely not have been necessary because if she [Gina Soles] had 
not protected that informationŠ
. . . .Šit could have been dis-
cussed.ﬂ
 (Emphasis added.) (Tr. 
pp. 95 96.). The Respondent 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  210 on brief submits that the ethics memorandum referred to by 
Mason advised employees they should not find out another 
employee™s personal pay information and disclose it to others 
without the employee™s knowledge or permission. The problem 
with such a rule was pointed out by Briggs™ testimony. If 
someone innocently obtains such in
formation, as Weaver did in 
my opinion, they should be allowed to discuss it with their 
fellow employees (as Briggs testif
ied, ﬁit could have been dis-
cussed.ﬂ). That would seem to
 be in accord with common 
sense. To prohibit one employee
 from discussing another em-
ployee™s pay without the knowledge and permission of the 
other employee muzzles employees who seek to engage in con-
certed activity for mutual aid or protection. By requiring that 
one employee get the permission of another employee to dis-
cuss the latter™s wages, would, as a practical matter, deny the 
former the use of information innocently obtained, which is the 
very information he or she needs to discuss the wages with 
fellow workers before taking the matter to management. Such 
an approach adversely affects 
employee rights. The Respondent 
has not established a substantial and legitimate business justifi-
cation for its policy. The Respondent™s policy violates Section 
8(a)(1) of the Act. 
Paragraph 4(b) of the complaint alleges that on or about July 
25, 2002, the Respondent unlawfu
lly interrogated employees 
concerning their discussion of salaries and wages with each 

other. General Counsel on brief 
contends that Briggs asked each involved employee if they discussed Gina Soles™ pay in-
formation with Weaver; that such an inquiry was not necessary 
to determine how Weaver saw Gina Soles™ pay information; 
that Briggs could have limited hi
s inquiry to asking if the em-
ployee knew how Weaver obtained 
the information; and that 
Briggs™ interrogations were overbroad, tended to coerce em-
ployees with respect to their right to freely discuss wages, and 
consequently were a clear viola
tion of Section 8(a)(1) of the 
Act. The Respondent on brief argue
s that the interviews were 
tailored to inquire about Weav
er™s obtaining and publishing 
Gina Soles™ pay information to other employees. 
According to Painter™s notes of the interviews, as set forth 
above, Briggs (1) asked Parrott, among other things, (a) if 
Weaver wanted Parrott to help ra
lly for money, and (b) whether 
Parrott ﬁfelt it was justified,ﬂ 
(2) asked Rowland, among other 
things, (a) why Weaver spoke w
ith her about Gina Soles™ pay 
information, (b) why Weaver talked to her, (c) if she was there 
when Weaver told Parrott, and (d) whether Weaver wanted her 
support [to which, as noted above, Rowland replied that 
Weaver was seeking feedback on whether to go to JM (Cal-
mels) or DM (Mason)], and (3) asked Burka, among other 
things (a) why would Weaver tell her about Gina Soles™ pay, 
and (b) who she told that Weaver told her. As can be seen, 
Briggs™ inquiries went beyond tr
ying to determine how Weaver 
obtained the pay information and whether she published it. The 
involved employees were interroga
ted by the Director of Hu-
man Resources in his office, w
ith the Industrial Engineering 
Manager, a supervisor, and a Hu
man Relations Representative, 
who was taking notes, present. An
 employer violates Section 
8(a)(1) of the Act when it engages in conduct which has a natu-
ral tendency to restrain employees in the exercise of rights 
guaranteed them under Section 7 of the Act. That Section, 
which grants employees the right to engage in concerted activi-
ties for mutual aid and protection, encompasses the right of 
employees to discuss what wages are paid by their employer, as 
wages are a vital term and condition of employment. 
Triana Industries, 245 NLRB 1258 (1979).  In the circumstances ex-
tant here, the Respondent™s interrogations were coercive and 
the Respondent violated Sec
tion 8(a)(1) of the Act. 
Paragraphs 5(b) and (c) of the complaint allege that on July 
25, 2002 and on July 26, 2002, 
respectively, the Respondent 
suspended and then terminated Nancy Weaver because em-
ployees engaged in concerted activities with each other for the 
purposes of mutual aid and protection by discussing employee 
salaries and wages with each 
other and through an employee 
representative, concertedly complaining about employee sala-
ries to the Respondent, and to discourage employees from en-
gaging in these and other concer
ted activities. Counsel for Gen-
eral Counsel on brief contends
 that the Respondent suspended 

and discharged Weaver for engaging in the protected activity of 
discussing salaries; that Respondent™s history of responding to 
serious employee misconduct with
 verbal and written warnings 
shows that it took an extreme measure in discharging Weaver; 
that as Briggs conceded, Weaver never wavered in her explana-
tion that she saw Gina Soles™ pay information in plain sight 
when the two sat shoulder to shoulder and Soles reviewed her pay statement; and that once th
e Respondent determined that 
Weaver initiated the discussion of Soles™ pay information it 

concluded that she must be fired. The Respondent on brief ar-
gues that Weaver™s termination 
did not violate the Act because 
Weaver was not engaged in activity protected by the Act; that 
alternatively, Weaver™s termination did not violate the Act be-
cause Labinal™s motivation for terminating Weaver was 
Weaver™s acts of theft and dishon
esty, not that she was engaged 
in discussions relating to wages and salaries; and that notwith-
standing any temptation to revisit this issue with hindsight, the 
evidence is undisputed that afte
r an investigation Labinal hon-
estly believed in good faith that 
Weaver had stolen Soles™ pay 
information and disclosed it. After the interrogations of the involved employees and after 
Weaver was terminated effective July 25, 2002, Painter, who 

sat in on the interrogations an
d the subsequent meetings to 
determine whether Weaver should be fired, advised OESC on 
August 13, 2002, as here pertinent, as follows: 
  Nancy Weaver was terminated from Labinal, Inc. on 07-25-

02 due to disclosing confidential information from a company 
document (another employee™s paycheck). Such blatant disre-
spect of another employee™s privac
y will not be tolerated here 
at Labinal, Inc.  
 It is noted that at this point in time nothing is said by Labinal 

about any theft of pay informatio
n. Two days later Painter gave 
the following responses to OESC:  
 5. Nancy said she later heard that this other girl was 
telling everyone that Nancy had gone through her desk and 
found her check stub. Is that the reason Nancy was fired?  
No, it was not. We really didn™t go into how she found 
out: the fact that she went through private information was 
enough but it was more that she had divulged this.  
 LABINAL, INC. 2116. Did anyone, at any point, ask Nancy what was going 
onŠbefore she was fired?  
Yes. She admitted telling 4 others of Gina™s salary and 
we did investigate; question 
the other employees and all 
their stories were the same. She had told one she looked in 
Gina™s desk at the pay stub and she told one it was laying 
on the desk and she told one that Gina had opened it in 
front of her but all the rest was the same story. 
So, we 
didn™t go into how she found out as we couldn™t prove 
that. [Emphasis added.] 
 Again Labinal does not allege that Weaver was terminated for 

stealing the pay information. Indeed, Labinal concedes that it 

did not go into how Weaver found out. 
As noted above, based on the information provided to it the OESC Appeal Tribunal, a little 
over a month later, made the 
following finding: ﬁThe claimant had seen the other employee™s 

paycheck when it was being ope
ned and noticed the other em-
ployee made more than she did.ﬂ 
As noted above, Briggs testified at the trial herein that 
Weaver told him that Soles had opened the pay statement in 
front of her so that she could see the pay statement; and that 
ﬁ[t]hen, if that was, in fact, true, then certainly disciplinary 
actions would likely not have been necessary because if she
 [Gina Soles] 
had not protected that informationŠ. . . . Š it 
could have been discussedﬂ
 (emphasis added) (Tr. pp. 95, 96). 
Now at the trial Painter, in response to the Respondent™s at-
torneys questions, testifies that Weaver received discipline 
because ﬁ[I]t was the manner in which she obtained this infor-
mation, by taking it out of the drawer of Gina Soles™ deskﬂ (Tr. 
p. 152); and that the fact that Weaver disclosed the pay infor-
mation to others without Gina So
les™ permission also came into play. Now the Respondent is arguing contrary to what it indi-
cated to OESC less than 1 month after Weaver™s termination. 
Now Briggs takes the position that Weaver was terminated 
because the Respondent believes that she stole the pay informa-
tion and divulged it.
3  So now, in effect, the Respondent does 
not agree with the finding of OESC
 that ﬁThe claimant had seen 
the other employee™s paycheck
 when it was being opened and noticed the other employee made more than she did.ﬂ In my 

opinion, that is exactly what
 happened. Rowland was not a 
credible witness. Her testimony 
was contradicted (1) by Mason, 
who contrary to the testimony of
 Rowland testified that she did 
not know that shortly after findi
ng out Gina Soles™ pay infor-
mation Weaver began comm
unicating it to employees,
4 (2) by 
Gina Soles, who contrary to the 
testimony of Rowland, testified 
that she did not discuss her pay with Rowland, (3) by Weaver, 
who contrary to the testimony of Rowland, testified that she did 

not telephone anyone after finding 
out Gina Soles™ pay, (4) by 
Painter™s notes of what Parrott and Burka said during their in-

terrogations on July 25, 2002, whic
h is contrary to Rowland™s 
testimony about them both bei
ng told at the same time by 
                                                          
                                                           
3 Briggs™ testimony that Weaver was told that her offense was steal-
ing is not credited.  There is no cred
ible evidence of r
ecord that Weaver 
was ever told this by the Respondent. 
4 As noted above, more than once Rowland testified that Mason was 
present when Weaver told Parrott, Burka, and Gifford about Gina 
Soles™ pay. Weaver in Rowland™s presence,
5 and (5) Painter™s notes of what 
Rowland said during her interro
gation on July 25, 2002, namely 
that ﬁGina opened check,ﬂ and the fact that Painter™s notes 
make no mention of Rowland in
dicating during her interroga-
tion that Weaver telephoned her to tell her about Gina Soles™ 
pay.
6  The Respondent did not thoroughly investigate this mat-
ter. Originally it appears that 
the Respondent did not choose to 
rely on the assertions of Gina Soles if she declared unequivo-
cally that she did not open her pay statement in front of 
Weaver.
7  Now assertedly the Res
pondent chooses to rely on 
this individual who admittedly took a less than meticulous ap-
proach to maintaining her pay information. Indeed, she admit-
tedly did not even remember that she had a month™s worth of 
pay stubs in her unlocked desk drawer. Perhaps Gina Soles 
does not remember previously 
telling her pay information to 
Rowland. Perhaps Gina Soles does not remember opening her 
pay statement in front of Weaver. I credit Weaver™s unwavering 
testimony that she saw Gina Soles™ pay information when Gina 
Soles opened the pay statement in front of her. 
The Respondent now argues that it honestly believed in good 
faith that Weaver stole the pay information. The problem with 
this argument is that I do not be
lieve that the Respondent acted 
in good faith. Briggs intentionally baited Weaver at the outset 
of her July 25, 2002 interrogation by accusing her of ﬁpot-
stirring.ﬂ8  The interrogation almost ended there, which would 
have served Briggs™ purposes. Painter™s notes of the July 25, 

2002 employee interrogations de
monstrate that Briggs was 
trying to find out if the involved employees supported any at-
tempt to get higher pay. Weaver was terminated because she 
 5 According to Rowland, she was pr
esent when Weaver told Parrott 
and Burka, who were together with 
Mason and Gifford at the time, that 
Gina Soles opened the pay stub in front of Weaver. If that was the case, 
it is not clear how Burka could have said ﬁshe [Weaver] saw it laying 
on the deskﬂ during her July 25, 2002 interrogation. But that is exactly 
what Painter™s notes of the interrogation indicate. If Rowland were 
believed, how could there be more than two versions? 
6 According to Painter™s notes of the Rowland interrogation, Row-
land was asked if anyone else was around when Weaver told her about 
the pay information. Rowland did not respond that Weaver told her 
over the telephone the first time. According to Painter™s notes Rowland 
said ﬁI don™t know.ﬂ 
7 The Respondent did not turn over the notes of Gina Soles™ July 25, 
2002 interrogation although they were subpoenaed by Counsel for 

General Counsel. Perhaps during her July 25, 2002 interrogation Gina 
Soles was less than unequivocal about whether she opened her pay 
statement in front of Weaver. General Counsel requests an adverse 
inference against the Respondent for failing to produce the notes of 

Gina Soles™ interview. I draw an 
adverse inference that the documenta-
tion which is exclusively within the control of the Respondent, if pro-
duced, would not support the Respondent™s position with respect to 
their reliance on what Gina Soles told it. 
8 The Respondent did not turn over the notes of Weaver™s July 25, 
2002 interrogation although they were subpoenaed by Counsel for 
General Counsel. Weaver™s testimony
 is credited. General Counsel 
requests an adverse inference against the Respondent for failing to 

produce the notes of Weaver™s interrogation. I draw an adverse infer-
ence that the documentation which is 
exclusively within the control of 
the Respondent, if produced, would not support the Respondent™s posi-

tion with respect to what was or was not said during Weaver™s July 25, 
2002 interrogation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  212 was being a ﬁpot-stirrer.ﬂ Weaver engaged in protected con-
certed activity. Painter™s notes of the July 25, 2002 interroga-
tions leave no doubt that the Respondent had to appreciate this 
fact. And Briggs™ testimony at the trial herein, namely ﬁ[t]hen, 
if that was, in fact, true, [that Gina Soles opened the pay state-
ment in front of Weaver so that she could see the pay state-
ment] then certainly disciplinary actions 
would likely not have 
been necessary because if she [Gina Soles] had not protected 
that informationŠ. . . .Šit could have been discussedﬂ 
(empha-sis added) (Tr. pp. 95, 96), demonstrates that Labinal appreci-
ated the situation it was faced with and it changed its tack to the 
Respondent had a good-faith belief that Weaver stole the pay 
information. The Respondent viol
ated Section 8(a)(1) of the 
Act as alleged when it suspended and terminated Weaver for 
engaging in concerted protected activity. 
CONCLUSIONS OF LAW 
1. Respondent is engaged in commerce within the meaning 
of Section 2(6) and (7) of the Act. 
2. Respondent violated Section 8(a)(1) of the Act by unlaw-
fully maintaining a rule which prohibits an employee from 
discussing another employee™s pay without the knowledge and 
permission of the other employee. 
3. Respondent violated Section 8(a)(1) of the Act by unlaw-
fully interrogating employees c
oncerning their discussion of 
salaries and wages with each other. 
4. Respondent violated Section 8(a)(1) of the Act by unlaw-
fully suspending Nancy Weaver on July 25, 2002. 
5. Respondent violated Section 8(a)(1) of the Act by unlaw-
fully discharging Nancy Weaver on or about July 26, 2002. 
6. Respondent™s unfair labor prac
tices described above affect 
commerce within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily discharged Nancy 
Weaver, it must offer her reinstatement and make her whole for any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded, 
283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9ORDER The Respondent, Labinal, Inc.
, of Pryor Creek, Oklahoma, 
its officers, agents, successors, and assigns, shall  
                                                          
                                                           
9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
1. Cease and desist from  
(a) Unlawfully maintaining a rule which prohibits an em-
ployee from discussing another employee™s pay without the 
knowledge and permission of the other employee.  
(b) Unlawfully interrogating em
ployees concerning their dis-
cussion of salaries and wages with each other.  
(c) Unlawfully suspending and discharging its employee 
Nancy Weaver because employees engaged in concerted activi-
ties with each other for the purposes of mutual aid and protec-
tion by discussing employee sala
ries and wages with each other 
and through an employee representative, concertedly com-
plained about employee salaries
 to the Respondent, and to dis-
courage employees from engaging in these and other concerted 
activities  
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.  
(a) Rescind the rule which prohibits an employee from dis-
cussing another employee™s pay 
without the knowledge and 
permission of the other employ
ee, and advise employees in 
writing that the rule has been rescinded.  
(b) Within 14 days from the date of this Order, offer Nancy 
Weaver full reinstatement to her former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to her seniority or any other rights or privileges pre-
viously enjoyed.  
(c) Make Nancy Weaver whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
her in the manner set forth in the remedy section of the deci-
sion.  (d) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge, and within 3 
days thereafter notify the employee in writing that this has been 
done and that the discharge will not be used against her in any 

way.  
(e) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to 
analyze the amount of back pay 
due under the terms of this Order. 
(f) Within 14 days after service by
 the Region, post at its fa-
cility in Pryor Creek, Oklahoma, copies of the attached notice 
marked ﬁAppendix.ﬂ
10  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 17, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
 10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 LABINAL, INC. 213where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since June 26, 2002. 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
   